Citation Nr: 0900366	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-13 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than August 26, 2005 
for the grant of nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran served on active duty from March 1974 to October 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision by which the RO granted 
nonservice-connected pension benefits.  The veteran is 
contesting the effective date assigned.  


FINDING OF FACT

The veteran did not submit a claim, formal or informal, 
indicating unemployability due to disability until August 26, 
2005.


CONCLUSION OF LAW

The requirements for an effective date earlier than August 
26, 2005 for eligibility for a permanent and total disability 
rating for pension purposes have not been met.  38 U.S.C.A. 
§5110 (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The Board has given consideration to VCAA.  VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  VCAA also redefines the obligations 
of VA with respect to its statutory duty to assist claimants 
in the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  The Board finds that such is the case as to 
the issues here on appeal.  The facts in this case, which 
involves the assignment of an effective date, are not in 
dispute.  Application of pertinent provisions of the law and 
regulations will determine the outcome.  No amount of 
additional evidentiary development would change the outcome 
of this case; therefore no VCAA notice is necessary.  See 
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA is 
notice not required where there is no reasonable possibility 
that additional development will aid the claimant).

Specifically, the Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him with VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).

Despite the foregoing, the RO explained VA's and the 
veteran's respective duties for obtaining evidence and the 
requirements for establishing entitlement to nonservice-
connected pension benefits in an October 2005 letter.  In 
addition, general due process concerns have been satisfied in 
connection with this appeal.  See 38 C.F.R. § 3.103 (2008).  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of her appeal and has 
retained the services of a representative to guide her 
through the appellate process.

Accordingly, the Board will proceed to a decision on the 
merits.

Law and Regulations 

Nonservice-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of war 
and who is permanently and totally disabled due to 
nonservice-connected disabilities that are not the result of 
his or her own willful misconduct.  See 38 U.S.C.A. § 1521 
(West 2002); see also Dilles v. Brown, 5 Vet. App. 88, 89-90 
(1993) and cases cited therein.

In general, the effective date of an award of compensation or 
pension based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

Applicable regulations provide more specifically that the 
effective date for a claim for disability pension received on 
or after October 1, 1984 is the date of receipt of the claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(ii).  However, an 
award of disability pension may not be effective prior to the 
date entitlement arose.  38 C.F.R. § 3.400(b)(1).  If, within 
one year from the date on which the veteran became 
permanently and totally disabled, the veteran files a claim 
for a retroactive award and establishes that a physical or 
mental disability, which was not the result of the veteran's 
own willful misconduct, was so incapacitating that it 
prevented him or her from filing a disability pension claim 
for at least the first 30 days immediately following the date 
on which the veteran became permanently and totally disabled, 
the pension award may be made effective from the date of 
receipt of the claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran.  38 C.F.R. § 3.400(b)(1)(2)(A)(B).

Discussion

The veteran is seeking entitlement to an effective date 
earlier than August 26, 2005 for the award of a permanent and 
total disability rating for pension purposes.  The August 26, 
2005 date was chosen by the RO because that is the date the 
claim of pension was received in the form of a VA Form 21-527 
Income-Net Worth and Employment Statement.  

For the reasons set out immediately below, the Board has 
determined that an effective date earlier than August 26, 
2005 is not warranted.

The veteran's argument as to why she is entitled to an 
earlier effective date is not entirely clear from the record.  
However, in her March 2006 substantive appeal, she asserted 
that her nonservice-connected pension should be "retroactive 
from the date that [she] put in for service-connected 
disability."  The veteran's representative appears to argue 
that the veteran filed a claim of entitlement to nonservice-
connected pension benefits some time before June 22, 2005.  

Regarding the veteran's assertions, the Board is uncertain as 
to the particular claim of service connection to which she is 
referring.  In January 1977, she filed a claim of service 
connection for a knee injury.  This claim was not granted.  
On July 12, 1978, she filed a claim of service connection for 
residuals of viral hepatitis.  Service connection for viral 
hepatitis was granted effective July 12, 1978 by October 1978 
rating decision.  The question before the Board is whether 
these filings also constituted claims for nonservice-
connected pension benefits.

No cogent argument has been submitted by the veteran or her 
representative on this point.  Nonetheless, the Board has 
reviewed the record in order to determine whether the January 
1977 or July 1978 submissions, or any other communication by 
or on behalf of the veteran, could be considered an earlier 
claim for a nonservice-connected pension.

Each of the foregoing claims merely asserted entitlement to 
service connection for a particular disability, and the 
claims included no indication that the veteran's employment 
was in any way compromised by disability.  Indeed, in her 
August 26, 2005 application, the veteran maintained that she 
had last worked in June 2003, and she neglected to mention 
any barriers to employment in the 1970's.  

The Court has held that a claimant may assert a claim 
expressly or impliedly.  See Isenbart v. Brown, 7 Vet. App. 
537, 540-41 (1995).  Significantly, however, in Brannon v. 
West, 12 Vet. App. 32 (1998), the Court observed that while 
VA must interpret a claimant's submissions broadly, it is not 
required to conjure up issues that were not raised by the 
claimant.  The Court has further held that VA is not held to 
a standard of prognostication when determining what issues 
are presented.  See Talbert v. Brown, 7 Vet. App. 352, 356- 
57; Allin v. Brown, 6 Vet. App. 207, 213 (1994): "[t]here 
must be some indication . . . that [a claimant] wishes to 
raise a particular issue . . . . The indication need not be 
express or highly detailed; it must only reasonably raise the 
issue".  (These cases involve the Board, not an RO, but it is 
clear that the reasoning employed by the Court applies to all 
levels within VA. Cf. EF v. Derwinski, 1 Vet. App. 324, 326 
(1991)).

In this case, the 1977 and 1978 claims contained absolutely 
no indication that the veteran was unemployable or that she 
was seeking nonservice-connected pension benefits.  Indeed, 
nonservice-connected disabilities were not mentioned.  After 
1978, the veteran filed several claims for increase regarding 
her service-connected viral hepatitis, which has been rated 
zero percent disabling since the effective date of service 
connection, July 12, 1978.  These claims indicated only that 
the veteran was seeking higher disability ratings for her 
service-connected viral hepatitis.  Moreover, as the veteran 
herself reported, she was employed until June 2003.  
Accordingly, even under the most liberal reading possible, it 
cannot be said that the January 1977 and July 1978 claims of 
service connection for a knee disability and residuals of 
viral hepatitis also included claims, formal or informal, for 
a permanent and total disability rating for pension purposes.  
The veteran did not indicate to VA until August 26, 2005 that 
she was unemployable due to disability.

No date earlier than the date of claim, August 26, 2005, can 
be assigned as the effective date for nonservice-connected 
pension benefits.  Thus, it is the appropriate effective date 
for the grant of nonservice-connected pension benefits.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The Board now turns to the representative's argument.  A 
review of the record reflects that the veteran filed a claim 
for an increased rating for her service-connected viral 
hepatitis in May 2005.  In response, the RO sent the veteran 
a letter dated June 22, 2005 containing appropriate notice 
under VCAA with respect to the increased rating claim.  When 
the RO received the veteran's nonservice-connected pension 
claim in August 2005, it issued a letter dated in October 
2005 indicating that it was working on that claim.  In that 
letter, the RO stated, "This is a supplement to the letter 
sent to you on June 22, 2005."  As such, the veteran's 
representative asserts that there is a June 22, 2005 letter 
concerning a nonservice-connected pension claim.

The Board has reviewed the record and cannot find any 
communication from the RO to the veteran dated June 22, 2005 
that concerns a nonservice-connected pension claim.  
Furthermore, it cannot find a nonservice-connected pension 
claim dated before June 22, 2005.  See Servello v. Derwinski, 
3 Vet. App. 196, 198-200 (1992) (the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits).  Thus, an effective date based on 
a nonservice-connected pension claim dated before June 22, 
2005 cannot be assigned.  38 U.S.C. § 5110(a); 38 C.F.R. § 
3.400.

Finally, the Board also notes that although the date on which 
the veteran became totally and permanently disabled is 
unclear, there is no indication that the veteran's 
disabilities were so incapacitating that it prevented her 
from filing a disability pension claim earlier.

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to an earlier effective date 
for the award of nonservice-connected pension benefits.  The 
benefit sought on appeal is therefore denied.


ORDER

The appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


